EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Anita Liu on May 07, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A method for maintaining a gas turbine engine using a maintenance tool, the gas turbine engine having a compressor section, a combustion section, and a turbine section in serial flow order and together defining at least in part a core air flowpath, the gas turbine engine defining a plurality of inspection holes spaced circumferentially about the gas turbine engine, the method comprising: 
assembling a plurality of rail segments of a rail system of the maintenance tool within the core air flowpath of the gas turbine engine, the plurality of rail segments connected to one another; and 
moving a maintenance head of the maintenance tool along an exterior of the plurality of rail segments of the rail system to perform maintenance operations within the core air flowpath of the gas turbine engine, 
wherein the assembling of the plurality of rail segments of the rail system comprises inserting the plurality of rail segments of the rail system through an individual inspection hole of the plurality of inspection holes and mounting the rail system within the core air flowpath by fixing a plurality of radial clamps to the rail system, the plurality of radial clamps extending through respective holes of the plurality of inspection holes.

the exterior of the plurality of rail segments of the rail system comprises determining a location of the maintenance head, and wherein the taking of the plurality of images of the one or more components of the gas turbine engine at the different locations along the length of the rail system comprises determining and recording the respective location of the different locations of the maintenance head for each of the plurality of images 

6. (Currently Amended) The method of claim 1, wherein the moving of the maintenance head of the maintenance tool along the exterior of the plurality of rail segments of the rail system comprises moving the maintenance head of the maintenance tool using an actuation device of the maintenance tool.

10. (Currently Amended) The method of claim 1, wherein the plurality of segments of the rail system extend three hundred and sixty degrees (360°) within the core air flowpath after the assembling exterior of the plurality of rail segments of the rail system comprises moving the maintenance head three hundred and sixty degrees (360°) along the plurality of rail segments of the rail system.

11. (Currently Amended) The method of claim 1, wherein the inserting the plurality of rail segments of the rail system comprises inserting each of the plurality of rail segments sequentially through [[an]] the individual inspection hole 

further comprises fixing each of the plurality radial clamps to a casing of the gas turbine engine.

14. (Currently Amended) The method of claim 1, wherein the assembling of the plurality of rail segments of the rail system further comprises assembling the plurality of rail segments of the rail system within a combustor of the combustion section of the gas turbine engine.
15. (Currently Amended) The method of claim 1, wherein the assembling of the plurality of rail segments of the rail system within the core air flowpath of the gas turbine engine is completed 

16. (No Longer Withdrawn) The method of claim 1, further comprising: spraying one or more components of the gas turbine engine with a coating using the maintenance head.

17. (No Longer Withdrawn) The method of claim 16, wherein the spraying of the one or more components of the gas turbine engine with the coating using the maintenance head comprises spraying the one or more components of the gas turbine engine with the coating through one or more spray nozzles of the maintenance head.

20. (Currently Amended) The method of claim 19, wherein the disassembling of the plurality of rail segments of the rail system of the maintenance tool comprises removing the plurality of rail segments of the rail system from the core air flowpath sequentially through [[an]] the individual inspection hole 
a plurality of inspection holes spaced circumferentially about the gas turbine engine, the method comprising: 
assembling a plurality of rail segments of a rail system of the maintenance tool within the core air flowpath of the gas turbine engine, the plurality of rail segments connected to one another; and 
sliding a maintenance head of the maintenance tool along an exterior surface of the plurality of rail segments of the rail system to perform maintenance operations within the core air flowpath of the gas turbine engine, 
wherein the assembling of the plurality of rail segments of the rail system comprises inserting the plurality of rail segments of the rail system through an individual inspection hole of the plurality of inspection holes and mounting the rail system within the core air flowpath by fixing a plurality of radial clamps to the rail system, the plurality of radial clamps extending through respective holes of the plurality of inspection holes.

22. (Currently Amended) The method of claim 1, wherein the plurality of radial clamps extend into the core air flowpath.





Restriction/Rejoinder
Claim 1 is allowable. The restriction requirement between Inventions/Species, as set forth in the Office action mailed on June 28, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. Claims 16-17, directed to a non-elected Species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11, 13-17 and 19-22 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 07, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741